POULIOT, J.
This is an action brought by the plaintiffs to recover from the defendant the reasonable value of 'services which the plaintiffs performed as accountants.
There is no dispute but that the services were performed, the issue being whether or not the defendant engaged the plaintiffs to do the work for him or whether he engaged the plaintiffs to do the work for the Narragansett Hotel Pharmacy, Inc., of which the defendant was a member and which corporation has since gone into receivership.
The issue is clearly one of fact for the jury to pass upon. The main witness for the plaintiffs, Spencer II. Over, testified that, after 'receiving a telephone call, he met the defendant in the office of Mr. Herbert Low and at *153that time Mr. Romano engaged his firm to <Io this work, and that Mr. Low informed Mr. Over that Mr. Romano was good financially and would pay for any work that Mr. Over’s firm did. He further testifies that the defendant informed him that he was vice-president of the drug company; that he had put $3500 in the business; that he had received no stock certificates, and that he wanted Mr. Over’s firm to go in and find out the condition of the corporation and to do the work immediately.
For plaintiffs: Greenough, Lyman & Cross.
For defendant: McGovern & Slattery.
The defendant Romano testified that he had not engaged the plaintiff firm for himself but that he had engaged it for the corporation after a meeting of the board of directors. There was other testimony which had a slight bearing on the testimony of both the plaintiff and the defendant, but the main consideration for the jury was whether or not the plaintiffs’-claim as set out by Mr. Over was the correct agreement or whether Mr. Romano's story was the proper one.
The Court can not say that the jury erred in finding for the plaintiffs. It was hard to decide which of the two men, Over or Romano, was telling the true story but evidently the members of the jury were' impressed by Mr. Over’s attitude on the stand and believed him rather than believing the defendant. The amount awarded is considerably less than what the plaintiffs claimed in their bill. It shows that the jury felt that the services were not worth as much as what the plaintiffs claimed, and they awarded what they believed, and what also appears to the Court to be a reasonable sum for the tremendous amount or work done in the taking of the inventory after the meeting of Mr. Over and Mir. Romano.
The Court therefore approves the verdict as rendered, by the jury and denies the defendant’s motion for a. new trial.